DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 17, 24 and 32.
Pending: 1-34.
IDS
Applicant’s IDS(s) submitted on 06/10/2021 and 12/02/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Drawings
The drawings are objected to because,
Figure 5 step 514 is labeled as “IDENTIFY FAILED CALLS”. It is believed based on description in paragraph [0063] of PGPUB that this label should read --IDENTIFY FAILED CELLS--.
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claim 1-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Re: Independent Claim(s) 1, 17, 24 and 32 (and dependent claims 2-16, 18-23, 25-31 and 33-34), recite “reliability-types”. The examiner is unable to find any support for this limitation in the original disclosure as to how this limitation should be interpreted. Applicant is invited to provide support citing paragraphs and line numbers in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re: Independent Claim(s) 1, 17, 24 and 32 (and dependent claims 2-16, 18-23, 25-31 and 33-34), recite “reliability-types”.  The examiner is unable to find any support for this limitation in the original disclosure making the claims indefinite. Applicant is invited to provide support citing paragraphs and line numbers in the original disclosure. 
For the prosecution purposes this limitation will be interpreted as --cell error--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-24, 27-28 and 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HIRAISHI (US 20190294368 A1).

Re: Independent Claim 1, as best as can be understood HIRAISHI discloses a device (HIRAISHI Fig. 1), comprising: 
one or more memory cells (HIRAISHI Fig. 1, 3: Memory Cell Array 130 containing MT1-48), which, in operation, store information indicative of reliability-types of regions of a memory array (HIRAISHI Fig. 1: ROM fuse block stores and ¶ [0037]); and 
memory management circuitry coupled to the one or more memory cells (HIRAISHI Fig. 1: Control Unit 122), wherein the memory management circuitry, in operation, responds to a request to allocate memory in the memory array (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process (HIRAISHI Figs. 6-8) by: 
determining a request type associated with the request to allocate memory (HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory and the stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints).

Re: Claim 2, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the one or more memory cells comprise a bank of fuses (HIRAISHI Fig. 1: ROM fuse block).  

Re: Claim 3, HIRAISHI disclose(s) all the limitations of claim 2 on which this claim depends. HIRAISHI further discloses:
wherein each fuse is associated with a respective region of the memory array (HIRAISHI Fig. 1 and ¶ [0037] “The ROM fuse block FB may be divided into the number of blocks (n) and may be provided respectively for the blocks B1 to Bn.”).
  
Re: Claim 4, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the one or more cells, in operation, store the information indicative of reliability-types of regions of the memory array as a memory map (HIRAISHI Fig. 1 and ¶ [0037] “The ROM fuse block FB may be divided into the number of blocks (n) and may be provided respectively for the blocks B1 to Bn. The ROM fuse block FB holds a plurality of items of flag information respectively for the blocks B1 to Bn. ”).

Re: Claim 5, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the determining a request type comprises determining a type of process associated with the request (HIRAISHI Figs. 6-8).

Re: Claim 6, HIRAISHI disclose(s) all the limitations of claim 5 on which this claim depends. HIRAISHI further discloses:
wherein the memory array is a shared memory array and the memory management circuitry, in operation: responds to a request received from a host system process by allocating from one or more regions of the memory array which the stored reliability information indicates has a first reliability-type (HIRAISHI Figs. 6-8 and ¶ [0057]).

Re: Claim 7, HIRAISHI disclose(s) all the limitations of claim 6 on which this claim depends. HIRAISHI further discloses:
wherein the memory management circuitry, in operation: responds to a request received from an application process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the second reliability type indicating the region is less-reliable than a region having the first reliability-type (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Claim 8, HIRAISHI disclose(s) all the limitations of claim 6 on which this claim depends. HIRAISHI further discloses:
wherein the memory management circuitry, in operation: responds to a request received from an artificial neural network (ANN) control process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type; and responds to a request from an ANN process to allocate memory to a memory buffer to store kernel data, intermediate partial sums, or feature data by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Claim 9, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the stored information indicative of reliability-types of regions of the memory array indicates one of a plurality of reliability levels associated with regions of the memory array (HIRAISHI Fig. 1 and ¶ [0236]). 

Re: Claim 10, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the memory array is organized into rows and columns of memory cells, and a region is a row of the memory array (HIRAISHI Fig. 3).  

Re: Claim 12, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the one or more memory cells comprise a cut in the shared memory array (HIRAISHI Fig. 1).  

Re: Claim 13, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the one or more memory cells comprise cells of a non-volatile memory (HIRAISHI Fig. 1 and ¶ [0022] “…a NAND flash…”).  
Re: Claim 14, HIRAISHI disclose(s) all the limitations of claim 1 on which this claim depends. HIRAISHI further discloses:
wherein the memory array comprises an array of non-volatile memory cells (HIRAISHI Fig. 1 and ¶ [0022] “…a NAND flash…”).

Re: Claim 15, HIRAISHI disclose(s) all the limitations of claim 14 on which this claim depends. HIRAISHI further discloses:
wherein the array of non-volatile memory cells comprise one or more of: SRAM memory cells; ReRAM memory cells; and FRAM memory cells (HIRAISHI Fig. 1 and ¶ [0022] “…a resistive random access memory (ReRAM) or a ferroelectric random access memory (FeRAM)…”).
  
Re: Claim 16, HIRAISHI disclose(s) all the limitations of claim 14 on which this claim depends. HIRAISHI further discloses:
wherein the array of non-volatile memory cells comprises one or more multilevel ReRAM memory cells (HIRAISHI Fig. 1 and ¶ [0022] “…a resistive random access memory (ReRAM)…”).

Re: Independent Claim 17, as best as can be understood HIRAISHI discloses a system (HIRAISHI Fig. 1), comprising: 
a memory array (HIRAISHI Fig. 1: Memory Cell Array 130); and 
30memory management circuitry coupled to the memory array (HIRAISHI Fig. 1: Control Unit 122), wherein the memory management circuitry, in operation, responds to a request to allocate memory in the memory array (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process of a plurality of processes (HIRAISHI Figs. 6-8) by: 
(HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory and stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints).

Re: Claim 18, HIRAISHI disclose(s) all the limitations of claim 17 on which this claim depends. HIRAISHI further discloses:
wherein the memory management circuitry comprises a bank of fuses, which, in operation, store the information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 1 and ¶ [0037] “The ROM fuse block FB may be divided into the number of blocks (n) and may be provided respectively for the blocks B1 to Bn. The ROM fuse block FB holds a plurality of items of flag information respectively for the blocks B1 to Bn. ”).
  
Re: Claim 19, HIRAISHI disclose(s) all the limitations of claim 18 on which this claim depends. HIRAISHI further discloses:
 wherein each fuse is associated with a respective region of the memory array (HIRAISHI Fig. 1 and ¶ [0037] “The ROM fuse block FB may be divided into the number of blocks (n) and may be provided respectively for the blocks B1 to Bn.”).

Re: Claim 20, HIRAISHI disclose(s) all the limitations of claim 17 on which this claim depends. HIRAISHI further discloses:
wherein the determining a request type comprises determining a type of process associated with the request (HIRAISHI Figs. 6-8).

Re: Claim 21, HIRAISHI disclose(s) all the limitations of claim 20 on which this claim depends. HIRAISHI further discloses:
comprising one or more processing cores executing the plurality of processes, wherein the memory management circuitry, in operation: responds to a request received from a host system process of the plurality of processes by allocating from one or more regions of the memory array which the stored reliability information indicates has a first reliability-type (HIRAISHI Figs. 6-8 and ¶ [0057]).

Re: Claim 22, HIRAISHI disclose(s) all the limitations of claim 21 on which this claim depends. HIRAISHI further discloses:
wherein the memory management circuitry, in operation: responds to a request received from an artificial neural network (ANN) control process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type; and responds to a request from an ANN process to allocate memory to a memory buffer to store kernel data, intermediate partial sums, or feature data by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the second reliability type indicating the region is less-reliable than a region having the first reliability-type (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Claim 23, HIRAISHI disclose(s) all the limitations of claim 17 on which this claim depends. HIRAISHI further discloses:
wherein the stored information indicative of reliability-types of regions of the memory array indicates one of a plurality of reliability levels associated with regions of the memory array (HIRAISHI Fig. 1 and ¶ [0236]).

Re: Independent Claim 24, as best as can be understood HIRAISHI discloses a method (HIRAISHI ¶ [0023]), comprising: 
storing information indicative of reliability-types of regions of a memory array (HIRAISHI Fig. 1: ROM fuse block stores and ¶ [0037]); and 
responding to a request to allocate memory in the memory array (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process of a plurality of processes (HIRAISHI Figs. 6-8) by: 
determining a request type associated with the request to allocate memory in the memory array (HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory in the memory array and the stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints).

Re: Claim 26, HIRAISHI disclose(s) all the limitations of claim 24 on which this claim depends. HIRAISHI further discloses:
wherein the determining a request type comprises determining a type of process associated with the request (HIRAISHI Figs. 6-8).

Re: Claim 27, HIRAISHI disclose(s) all the limitations of claim 26 on which this claim depends. HIRAISHI further discloses:
comprising: responding to a request received from a host system process of the plurality of processes by allocating from one or more regions of the memory array which the stored reliability information indicates has a first reliability-type (HIRAISHI Figs. 6-8 and ¶ [0057]).

Re: Claim 28, HIRAISHI disclose(s) all the limitations of claim 27 on which this claim depends. HIRAISHI further discloses:
comprising: responding to a request received from an artificial neural network (ANN) control process by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type; and responding to a request from an ANN process to allocate memory to a memory buffer to store kernel data, intermediate partial sums, or feature data by allocating from one or more regions of the memory array which the stored reliability information indicates has the first reliability-type or a second reliability type, the second reliability type indicating the region is less-reliable than a region having the first reliability-type (HIRAISHI Figs. 1, 6-8 and ¶¶ [0057], [0236]).

Re: Independent Claim 32, as best as can be understood HIRAISHI discloses a non-transitory computer-readable medium having contents (HIRAISHI ¶¶ [0028]-[0029]]) which cause memory management circuitry to respond to a request to allocate memory in a memory array (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]) to a process of a plurality of processes (HIRAISHI Figs. 6-8) by: 
determining a request type associated with the request to allocate memory in the memory array (HIRAISHI Figs. 6-8); and 
allocating memory in the memory array to the process based on the request type associated with the request to allocate memory in the memory array and stored information indicative of reliability-types of regions of the memory array (HIRAISHI Fig. 6 discloses allocation of each block based upon reliability constraints).

Re: Claim 33, HIRAISHI disclose(s) all the limitations of claim 32 on which this claim depends. HIRAISHI further discloses:
wherein the contents comprising instructions executed by the memory management circuitry (HIRAISHI Fig. 1: Control Unit 122 and ¶ [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 and 34 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HIRAISHI (US 20190294368 A1) in view of.

Re: Claim 25, HIRAISHI discloses all the limitations of claim 24 on which this claim depends. HIRAISHI is silent regarding:
wherein the storing information indicative of reliability types of regions of the shared memory array comprises blowing fuses in a bank of fuses associated with the memory array. 
However, HIRAISHI does disclose setting fuses in the ROM fuse block in Fig. 6. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that storing flag information at step S608 is permanently setting fuse values. An obvious way to do this in the art known to skilled person of the art is to blow the fuses.

Re: Claim 34, HIRAISHI discloses all the limitations of claim 32 on which this claim depends. HIRAISHI is silent regarding:
wherein the plurality of processes include host system processes and artificial neural network processes.
However, HIRAISHI discloses executing computer process and neural network processes are processes:
wherein the plurality of processes include host system processes and artificial neural network processes (HIRAISHI Figs. 1 and 6-8: Control Unit 122 and ¶¶ [0026]-[0028]-[0029], [0032], [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the system disclosed by HIRAISHI is capable of running a neural network process as it is being construed to be a computer process based on what is being claimed.

Claim(s) 11 and 29-31 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HIRAISHI (US 20190294368 A1) in view of HWANG (US 20070033449 A1).

Re: Claim 11, HIRAISHI discloses all the limitations of claim 1 on which this claim depends. HIRAISHI is silent regarding:
comprising built-in-self-test circuitry, which, in operation, periodically: tests the memory array; and updates the stored information indicative of the reliability of regions of the memory array based on results of the testing.
HWANG discloses:
comprising built-in-self-test circuitry, which, in operation, periodically: tests the memory array; and updates the stored information indicative of the reliability of regions of the memory array based on results of the testing (HWANG ¶[0016]- [0017] disclose a controller 50 that regulates error correction at power-up, hence construed to be a built-in-test circuit, and testing memory at wafer level to identify memory regions with bit errors and store that information in a fuse area).
HIRAISHI and HWANG disclose memory storage systems. HWANG in particular disclose testing memory device at wafer level and storing defect information in fuse area. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to add the on-die error correction circuit and wafer level testing method of HWANG to the memory storage devices taught by HIRAISHI by modifying the controller for the purpose of additional needs of repairing progressive defects or further trimming of internal voltage levels. The simple modification for the fuse data provides the benefits of repairing defects, similar to a fuse cutting operation (see e.g., HWANG ¶¶ [0016]-[0017]).

Re: Claim 29, HIRAISHI discloses all the limitations of claim 24 on which this claim depends. HIRAISHI is silent regarding:
comprising: testing the memory array; and generating the stored information indicative of reliability-types of regions of the memory array based on results of the testing.
HWANG discloses:
comprising: testing the memory array; and generating the stored information indicative of reliability-types of regions of the memory array based on results of the testing (HWANG discloses testing memory at wafer level to identify memory regions with bit errors and store that information in a fuse area).
HIRAISHI and HWANG disclose memory storage systems. HWANG in particular disclose testing memory device at wafer level and storing defect information in fuse area. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the wafer level testing method of HWANG to the memory storage devices taught by HIRAISHI for the (see e.g., HWANG ¶ [0017]).

Re: Claim 30, HIRAISHI and HWANG discloses all the limitations of claim 29 on which this claim depends. They further discloses:
wherein the testing is performed at a wafer level (HWANG discloses testing memory at wafer level).  
Re: Claim 31, HIRAISHI and HWANG discloses all the limitations of claim 29 on which this claim depends. They further discloses:
comprising: retesting the memory array; and updating the stored information indicative of reliability-types of regions of the memory array based on results of the retesting (HWANG discloses testing memory at wafer level to identify memory regions with bit errors and store that information in a fuse area).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
KANNAN (US 10650902 B2) discloses a method for processing blocks of flash memory to decrease raw bit errors from the flash memory is provided. The method includes identifying one or more blocks of the flash memory for a refresh operation and writing information regarding the identified blocks, to a data structure. The method includes issuing background reads to the identified blocks, according to the data structure, as the refresh operation. The method may be embodied on a computer readable medium. In some embodiments the background reads may be based on a time based refresh responsive to an increase in raw bit error count in the flash memory over time.
SUKEGAWA (US 5559956 A) discloses a storage system using flash EEPROMs, a memory module is composed of a plurality of memory blocks arranged in units of in-unison erase blocks. Some of the memory blocks are used as management tables storing management information for managing address allocation of each memory block and the number of rewrites for each memory block. A memory controller reads the management information from the management table at the system start-up, and based on the management information, controls the read/write access to each memory block.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov